I concur in the majority's decision on appellants' first assignment of error but respectfully dissent from their determination of the second assignment of error.
When a hearing is had before the Ohio Bureau of Employment Services, unemployment benefits may be denied where it is established that the employee was fired for just cause. The absence or existence of just cause for appellee's termination is the issue in this appeal.
The record in this case shows that appellee was an excellent employee.
The stated policy of the employer displayed in a notice above the time clock was that a one-day absence without notice would result in a one-week suspension and a two-day absence would result in termination. The administrator's decision indicates that appellee was absent without notice for one day. Nothing in the record shows that appellee was warned that he would be fired if he took two days off. Appellee had only one day of vacation time remaining. In addition the record does not show that appellee was told that he would be fired if he took two days off with Matuzak.
In my opinion it was unreasonable and arbitrary to couple Matuzak's actions with those of appellee to intensify the "seriousness" of appellee's conduct. Matuzak had no vacation time coming and had an extremely bad work record. To penalize appellee for Matuzak's poor work record was unjustified.
Even though it may have been unwise for appellee to take two days off instead of one, it must have been apparent to him that the likely result, according to the clearly announced company policy, would be that he would receive a one-week suspension rather than be discharged. It is reasonable to assume that an employer, in dealing with his employees, would apply the specific provisions of its own policy.
Under the facts in this case I believe that appellee was fired without just cause and that appellee is entitled to receive unemployment benefits. R.C. 4141.29(D)(2)(a).
Accordingly, I find that the trial court correctly determined that the administrative decision was against the manifest weight of the evidence.
I would affirm.